DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means to" in claims 1 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0042253 A1-Hiller, and further in view of US 3472765 A-Budd et al.

Claim 1: “A liquid filtration system (100) for perfusion of a cell culture comprising:  5a bioreactor (130) for holding a cell culture liquid;”:  Hiller disclose the present invention relates to a method of improving protein production by cultured cells, e.g., animal cells. More specifically, the invention relates to a cell culture method wherein the cells are perfused for a period of time, either continuously or intermittently, and subsequently grown in a fed-batch culture (Para. [0003], lines 1-5, Fig. 1); further, Hiller disclose the invention relates to a perfusion bioreactor apparatus (Para. [0003], lines 11-12);
“a filter (140) configured to filter cell culture liquid passing therethrough”: Hiller discloses a filtration device, e.g., ultrafiltration or microfiltration (Para. [0003], lines 13-15); passing the spent medium through a microfiltration device (Para. [0015], lines 3-4. Fig. 1).
“a perfusion pump (110) configured to move cell culture liquid between the bioreactor (130) and the filter (140)”:  Hiller disclose perfusion bioreactor apparatus of the invention, with the ultrafiltration (UF) or microfiltration (MF) device (containing, e.g., a UF or MF hollow fiber 
“a liquid line (150) providing fluidic communication between the bioreactor 10(130), perfusion pump (110) and filter (140);”:  Hiller disclose a recirculation loop connected to the bioreactor, wherein the recirculation loop comprises a filtration device, e.g., ultrafiltration or microfiltration, and a permeate pump connecting the filtration device (Para. [0003], lines 13-16).

Regarding claim 1, Hiller teaches the invention discussed above.  However, Hiller does not explicitly teach a bleed outlet.
For claim 1, Budd et al. teaches an invention relating to systems and process for carrying out biological life reactions (Col. 1, lines 27-28) a bleed conduit 62 (Col. 4, line 29), which reads on the instant claim limitation of a bleed outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hiller to further include a bleed conduit as taught by Budd et al., because Budd et al. teaches in those processes wherein the biological life is itself a valuable product, bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 31-33).

Regarding claim 2, modified Hiller teaches the invention discussed above in claim 1.  Modified Hiller teaches a perfusion pump discussed above and an outlet (Para. [0062], lines 3-4).  However, modified Hiller does not teach an additional outlet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include an additional out as taught by Budd et al., because Budd et al. teaches a stream of the contents of reactor 10 is extracted through a withdrawal conduit 80 and is circulated by a pump 82 through a feed conduit 84 to the membrane separator (Col. 4, lines 40-42).

Claim 7: “wherein the liquid line 30(150) comprises a liquid uptake line (151) through which cell culture liquid is extracted from the bioreactor (130); and  WO 2018/015405PCT/EP2017/068165 17 a liquid return line (152) through which cell culture liquid is returned to the bioreactor (130); wherein the liquid uptake line (151) and liquid return line (152) together provide a circuit connecting the bioreactor (130), filter (140) and perfusion pump (110), 5around which a cell culture liquid flows under the action of the perfusion pump (110) during use.”:  Hiller disclose the perfusion loop recirculation pump continuously removes cell-containing medium from the bioreactor, pumps it through the tube side of the hollow fiber device, and returns the medium with slightly concentrated cells to the bioreactor (Para. [0086], lines 4-8).  Further, Hiller disclose the recirculation loop of the bioreactor is installed with an MF or UF cartridge filter plumbed inline (Para. [0086], lines 3-4); a feed pump delivers fresh medium to the bioreactor and a permeate pump removes cell-free permeate (Para. [0086], lines 8-10).

Regarding claim 8, modified Hiller teaches the invention discussed above in claim 7.  Modified Hiller teaches a liquid return cline discussed above.  However, modified Hiller does not teach a bleed outlet provided on the liquid return line.
For claim 8, Budd et al. teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet provided on the liquid return line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd et al., because Budd et al. teaches the bleed conduit 62 serves to with draw such a valuable product from the 

Claim 9: “wherein the end (153) of the liquid 10return line (152) within the bioreactor is separated from the base (131) of the bioreactor by a specified height (h).”:  Hiller disclose the perfusion loop is within the bioreactor and separated from the base of the bioreactor by a specified height illustrated below in annotated Fig. 1 below.

    PNG
    media_image1.png
    381
    577
    media_image1.png
    Greyscale


Claim 10: “wherein the perfusion pump (110) is configured to selectively reverse the circulation of cell culture liquid within the system by removing cell culture liquid from the bioreactor (130) via the liquid 15return line (152) and directing the liquid out of the bleed outlet (180), thereby regulating the level of the liquid in the bioreactor (130) to the specified height (h).”:  Hiller disclose a feed pump delivers fresh medium to the bioreactor and a permeate pump removes cell-free permeate from the shell side of the hollow fiber cartridge filter, maintaining the volume of the bioreactor at an approximately 

Regarding claim 10, modified Hiller teaches the invention discussed above in claim 9.  However, modified Hiller does not teach a bleed outlet.
For claim 10, Budd et al. teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet provided on the liquid return line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd et al., because Budd et al. teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33) and Budd et al. teaches flow in the return loop of the system is governed by the need to avoid depletion of the biological population in the reactor (Col. 5, lines 73-75).

Claim 11: “A method for removing cell culture liquid from a liquid filtration system, the system comprising:  20a bioreactor (130) for holding cell culture liquid;”:  Hiller disclose the present invention relates to a method of improving protein production by cultured cells, e.g., animal cells. More specifically, the invention relates to a cell culture method wherein the cells are perfused for a period of time, either continuously or intermittently, and subsequently grown in a fed-batch culture (Para. [0003], lines 1-5, 
“a filter (140) configured to filter cell culture liquid passing therethrough”: Hiller discloses a filtration device, e.g., ultrafiltration or microfiltration (Para. [0003], lines 13-15); passing the spent medium through a microfiltration device (Para. [0015], lines 3-4. Fig. 1).
“a perfusion pump (110) configured to move cell culture liquid between the bioreactor (130) and the filter (140)”:  Hiller disclose perfusion bioreactor apparatus of the invention, with the ultrafiltration (UF) or microfiltration (MF) device (containing, e.g., a UF or MF hollow fiber cartridge) connected within the external recirculation loop (driven by a perfusion loop recirculation pump, Para. [0020], lines 1-5, Fig. 1).
“a liquid line (150) providing fluidic communication between the bioreactor 10(130), perfusion pump (110) and filter (140);”:  Hiller disclose a recirculation loop connected to the bioreactor, wherein the recirculation loop comprises a filtration device, e.g., ultrafiltration (UF) or microfiltration (MF), and a permeate pump connecting the filtration device (Para. [0003], lines 13-16).
“operating the perfusion pump (110) such that cell culture liquid is moved 30through the filter (140) via the liquid line (150);”:  Hiller disclose the bioreactor has a recirculation loop installed with an MF (microfiltration) or UF (ultrafiltration) hollow fiber cartridge filter plumbed inline; the perfusion loop recirculation pump continuously removes cell-containing medium 

Regarding claim 11, modified Hiller teaches the invention discussed.  Modified Hiller teaches a liquid return line discussed above.  However, modified Hiller does not teach a bleed outlet provided on the liquid return line.
For claim 11, Budd et al. teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet provided on the liquid return line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd et al., because Budd et al. teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33) and Budd et al. teaches flow in the return loop of the system is governed by the need to avoid depletion of the biological population in the reactor (Col. 5, lines 73-75).

Regarding claim 11, modified Hiller teaches the invention discussed above.  However, modified Hiller does not teach opening and closing of the bleed outlet.  
For claim 11, Budd et al. teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), where the control valve is capable of opening and closing the bleed conduit,  which reads on the instant claim limitation of opening and closing the bleed outlet.



 Claims 3-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0042253 A1-Hiller, US 3472765 A-Budd et al., and in further view of US 2009/0035856 A1-Galliher et al. 
Regarding claim 3, modified Hiller teaches the invention discussed above in claim 1.  Modified Hiller teaches a bleed conduit discussed above.  However, modified Hiller does not teach a pinch valve.
For claim 3, Galliher et al. teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14 ), which reads on the instant claim limitation of a pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a pinch valve as taught by Galliher et al., because Galliher et al. teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or container, is connected to various sources of gases and the inlet gases may optionally pass through a filter, a flow meter, and/or a valve (Para. [0114], lines 1-3).
claim 4, modified Hiller teaches the invention discussed above in claim 3.  Modified Hiller teaches a first pinch valve discussed above.  However, modified Hiller does not teach a second pinch valve.
For claim 4, Galliher et al. teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14 ), which reads on the instant claim limitation of a second pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a second pinch valve as taught by Galliher et al., because Galliher et al. teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or container, is connected to various sources of gases and the inlet gases may optionally pass through a filter, a flow meter, and/or a valve (Para. [0114], lines 1-3).

Regarding claim 5, modified Hiller teaches the invention discussed above in claim 4.  However, modified Hiller does not teach one or more sensors configured to determine one or more parameters of a liquid in the system.
For claim 5, Galliher et al. teaches the apparatus or vessel may include various sensors for controlling or monitoring one or more process parameters inside the apparatus or vessel (Para. [0103], lines 1-2), which reads on the instant clam limitation of one or more sensors configured to determine one or more parameters of a liquid in the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include sensors configured to determine one or more parameters of a liquid in the system as 

Regarding claim 6, modified Hiller teaches the invention discussed above in claim 5.  However, modified Hiller does not teach wherein the parameters sensed by the one or more sensors (190) include one or more of the following: liquid level, pressure, cell density, cell viability.
For claim 6, Galliher et al. teaches the apparatus or vessel may include various sensors for controlling or monitoring one or more process parameters inside the apparatus or vessel such as, for example, pressure (Para. [0103], lines 1-3), which reads on the instant claim limitation of wherein the parameters sensed by the one or more sensors (190) include one or more of the following: liquid level, pressure, cell density, cell viability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include 

Regarding claim 12, modified Hiller teaches the invention discussed above in claim 11.  However, modified Hiller does not teach a first and a second pinch valve.
For claim 12, Galliher et al. teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14 ), which reads on the instant claim limitation of a first and a second pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a second pinch valve as taught by Galliher et al., because Galliher et al. teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or 

Regarding claim 12, modified Hiller teaches the invention discussed above in claim 11.  Modified Hiller teaches a first and a second pinch valve discussed above.  However, modified Hiller does not teach bleed outlet.
For claim 12, Budd et al. teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd et al., because Budd et al. teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33).
	
Claim 13: “wherein the system further comprises:  10a liquid uptake line (151) through which cell culture liquid is extracted from the bioreactor (130) under the action of the perfusion pump (110); and a liquid return line (152) through which cell culture liquid is returned to the bioreactor (130) under the action of the perfusion pump (110), the end (152) of the liquid return line (152) within the bioreactor (130) being separated from the 15base (131) of the bioreactor (130) by a specified height (h); wherein the liquid uptake line (151) and liquid return line (152) together provide a circuit connecting the bioreactor (130), filter (140) and perfusion pump (110), around which a liquid flows under the action of the perfusion pump (110) during use;”:  Hiller disclose the perfusion 

Regarding claim 13, modified Hiller teaches the invention discussed above in claim 12.  Modified Hiller teaches a liquid return line discussed above.  However, modified Hiller does not teach a bleed outlet provided on the liquid return line.
For claim 13, Budd et al. teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet provided on the liquid return line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd et al., because Budd et al. teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33) and Budd et al. teaches flow in the return loop of the system is governed by the need to avoid depletion of the biological population in the reactor (Col. 5, lines 73-75).

claim 13, modified Hiller teaches the invention discussed above in claim 12. Modified Hiller teaches a bleed outlet and a perfusion recirculation loop/resetting action via a pump discussed above. However, modified Hiller does not teach a first and a second pinch valve.
For claim 13, Galliher et al. teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14 ), which reads on the instant claim limitation of a first and a second pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a second pinch valve as taught by Galliher et al., because Galliher et al. teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or container, is connected to various sources of gases and the inlet gases may optionally pass through a filter, a flow meter, and/or a valve (Para. [0114], lines 1-3).

Regarding claim 14, modified Hiller teaches the invention discussed above in claim 13.  However, modified Hiller does not teach one or more sensors configured to determine one or more parameters of a liquid in the system.
For claim 14, Galliher et al. teaches the apparatus or vessel may include various sensors for controlling or monitoring one or more process parameters inside the apparatus or vessel (Para. [0103], lines 1-2), which reads on the instant clam limitation of one or more sensors configured to determine one or more parameters of a liquid in the system.


Regarding claim 14, modified Hiller teaches the invention discussed above in claim 13.  Modified Hiller teaches parameters sensed by one or more sensors discussed above.  However, modified Hiller does not opening and closing of a bleed outlet.
For claim 14, Budd et al. teaches a bleed conduit 62 with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, line 29), the control valve is capable of opening and closing the bleed outlet, which reads on the instant claim limitation of opening and closing of a bleed outlet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799